DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Examiner notes that the claims of Baker (cited below) are relegated to Baker’s structure, and differences therein from the prior art, even though Baker is also a pillow with a cover that is changed out for decorative reasons. 
Examiner further recommends considering the structure of Claim 15 of the Gonzalez (US Patent Application 20160235226) reference, claim 1 of Hill (US Patent 6101645), and Claim 16 of Lukin (US Patent Application Publication 20170105555). Although these may not all apply as prior art to the current application, they are examples of the proper way to write method claims, step by step, and focusing on structure and tangible concrete actions based on measurable, tangible standards, to clearly convey the method in the claim. 
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is improper to reference another application in a claim. Thus it is unclear the scope of the claim as it is unclear what is meant by the first two lines of claim 1. This reference should be removed and language should be used to describe a method of use of whatever is being claimed without referencing other applications. 
Further regarding claim 1, “the invention” lacks antecedent basis. Examiner suggests using words to describe the invention, such as something along the lines of –the visual experience of the pillow cover assembly or cushion cover assembly--. 
Further regarding claim 1, there is a lack of antecedent basis for: the pillow cover assembly, the cushion cover assembly, the user. 
Further regarding claim 1, The term “visually pleasing” in claim 1 is a relative term which renders the claim indefinite. The term “visually pleasing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 2, there is no antecedent basis for: the impetus, the pillow cover assembly, the cushion cover assembly, the user.
Further regarding claims 1, 2, 3, and 4, the term “desire” in claims 1, 2, 3, and 4 is a relative term which renders the claim indefinite. The term “desire” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes the steps of invention should be described, such as changing out the cover, as concrete steps, unless there is a specific measurably threshold for a step to take place (i.e. the pillow cover is changed with each new season, or after x months), they cannot be claimed to be based on a subjective and relative qualification. 
Regarding claim 3, there is no antecedent basis for: the assembly/disassembly, the same (cover), the user.
Regarding claim 3, there is no antecedent basis for: the user. 
Further regarding claims 2-4, it appears these claims are meant to depend from claim 1, however no dependency is established. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baker (US Patent 9913551).
Regarding claim 1, Baker teaches a method of use comprising: The visual experience of the invention, which is a novel method of use for reusing and/or replacing the pillow cover assembly or the cushion cover assembly (Figure 1; 4, and Column 1; lines 38-40 “it also allows for the covering material to be removed for cleaning and ironing”); wherein as a decorative item, the pillow cover assembly's, or the cushion cover assembly's functional use is that they are visually pleasing to look at, and, conversely, when they are no longer visually pleasing to look at the user can replace the pillow cover assembly, or the cushion cover assembly with another respective decorative cover assembly, then back again as they desire (Column 1; lines 24-44 “The magnetic frame can be used to secure decorative covers to or around a padded insert. The frame is made with a flexible material that can be sewn, bonded, adhered, surrounded, rested on, or extended from any desired dimension and shape of a padded insert. Such a frame can be used to create a seamed cover without the need to sew, or use adhesive, so that users may change the decorative appearance of the padded insert as often as needed or desired; it also allows for the covering material to be removed for cleaning and ironing. One advantage of this apparatus over an ordinary padded insert cover is that the pillow frame creates a seam that is not permanent, allowing a user to change the material around the padded insert as often as desired without any special tools or crafting skills.” Examiner notes that Baker describes decorative covers, plural, which can be attached and changed out “as often as needed or desired”). 
Regarding claim 2, Baker teaches the impetus to change the pillow cover assembly or the cushion cover assembly is based on the user's desire  (Column 1; lines 24-44 “The magnetic frame can be used to secure decorative covers to or around a padded insert. The frame is made with a flexible material that can be sewn, bonded, adhered, surrounded, rested on, or extended from any desired dimension and shape of a padded insert. Such a frame can be used to create a seamed cover without the need to sew, or use adhesive, so that users may change the decorative appearance of the padded insert as often as needed or desired; it also allows for the covering material to be removed for cleaning and ironing. One advantage of this apparatus over an ordinary padded insert cover is that the pillow frame creates a seam that is not permanent, allowing a user to change the material around the padded insert as often as desired without any special tools or crafting skills.” Examiner notes that Baker describes decorative covers, plural, which can be attached and changed out “as often as needed or desired”).
Regarding claim 3, Baker teaches the assembly/disassembly process is universal; thus, it can be repeated with the same, or a different cover assembly or a case assembly as the user desires (Column 1; lines 24-44 and Column 6, lines 30-37 describe changing out the cover with a different assembly or the same assembly after cleaning).
Regarding claim 4, Baker teaches the user can change multiple cover assemblies and case assemblies as they desire (Column 1; lines 24-44 and Column 6, lines 30-37 describe changing out the cover with any number of different assemblies based on fabrics they buy that they like, or the same assembly after cleaning).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673